


--------------------------------------------------------------------------------

Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Settlement Agreement and Mutual General Release (hereinafter, the
“Agreement”) is made and entered into as of August 27, 2008 by and between La
Jolla Cove Investors, Inc., a California corporation (“LJCI”), Material
Technologies, Inc., a Delaware corporation (the “Company”), Robert A. Brunette
(“Brunette”), Hassel (Bud) Hill, Jr. (“Hill”) and Barry Mitchell (“Mitchell,”
together with Brunette and Hill, the “Sellers,” and individually a
“Seller”).  LJCI, the Company, Brunette, Hill and Mitchell will sometimes be
referred to individually as a “Party” and collectively as the “Parties”
throughout this Agreement.
 
RECITALS
 
A.       WHEREAS, LJCI and the Sellers entered into that certain Stock Sale
Agreement dated as of March 29, 2006, as amended (the “Sale Agreement”);
 
B.        WHEREAS, LJCI currently owes to the Sellers $50,000 (the “Outstanding
Stock Payment”) under the terms of the Sale Agreement;
 
C.        WHEREAS, LJCI and the Company are parties to that certain Securities
Purchase Agreement dated as of May 30, 2006 (the “Purchase Agreement”);
 
D.        WHEREAS, LJCI and the Company are also parties to that certain Warrant
to Purchase Common Stock issued as of May 30, 2006, as amended by that certain
Addendum to Warrant to Purchase Common Stock dated as of June 9, 2006 (the
“Addendum”) (collectively, the “Warrant”, together with the Purchase Agreement,
the “Transaction Documents”);
 
E.        WHEREAS, LJCI advanced an aggregate of $50,000 (the “Warrant Payment”)
to the Company under the Transaction Documents, the entire portion of which
remains outstanding;
 
F.        WHEREAS, a dispute has arisen regarding the disposition of the
Outstanding Stock Payment and the Warrant Payment; and
 
G.        WHEREAS, the Parties now wish to reach a final resolution of the
obligations, rights and duties between them.
 
NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
agree as follows:
 
AGREEMENT
 
1.           Recitals:   The Recitals set forth above are an integral part of
this Agreement, and shall be used in any interpretation of this Agreement.
 
2.           Consideration:  As satisfaction of the obligations remaining
between the Parties under the Sale Agreement, the Transaction Documents and
related transactions and in exchange for the releases granted herein, the
Sellers hereby jointly and severally unconditionally, and

 
- 1 -

--------------------------------------------------------------------------------

 
 
without representation or warranty, relinquish and terminate any claim, right,
title and interest to the Outstanding Stock Payment or any other claim, right,
title or interest whatsoever pursuant to the Sale Agreement and related
transactions and LJCI hereby unconditionally, and without representation or
warranty, relinquishes and terminates any claim, right, title and interest to
the Warrant Payment or any other claim, right, title or interest whatsoever
pursuant to the Sale Agreement, Transaction Documents, and related transactions.
 
3.           Mutual Releases:
 
(a)         Effective upon execution of this Agreement and except as to
obligations created herein, LJCI, for itself and its past and present
shareholders, officers, employees, predecessors-in-interest, successors
in-interest, assigns, administrators, parent company, sister-company, and
representatives, hereby fully releases, remises, acquits and forever discharges
each Seller, each of such Seller’s predecessors, assigns, heirs, executors,
administrators and representatives, from any and all claims, demands, actions,
losses, judgments, debts, covenants, executions, liabilities, obligations and
expenses of any kind or nature arising out of any acts, omissions, liabilities,
transactions, transfers, happenings, violations, promises, facts or
circumstances arising out of, related to or described in the Sale Agreement, the
Transaction Documents and the underlying related transactions, whether or not
now known or suspected or claimed, whether in law, admiralty, arbitration,
administrative, equity or otherwise, and whether accrued or hereafter maturing.
 
(b)         Effective upon execution of this Agreement and except as to
obligations created herein, LJCI, for itself and its past and present
shareholders, officers, employees, predecessors-in-interest, successors
in-interest, assigns, administrators, parent company, sister-company, and
representatives, hereby fully releases, remises, acquits and forever discharges
the Company, and its affiliates, predecessors and successors, together with its
past and present officers, directors, shareholders, representatives, employees,
consultants, attorneys, fiduciaries, and assigns, from any and all claims,
demands, actions, losses, judgments, debts, covenants, executions, liabilities,
obligations and expenses of any kind or nature arising out of any acts,
omissions, liabilities, transactions, transfers, happenings, violations,
promises, facts or circumstances arising out of, related to or described in the
Sale Agreement, the Transaction Documents and the underlying related
transactions, whether or not now known or suspected or claimed, whether in law,
admiralty, arbitration, administrative, equity or otherwise, and whether accrued
or hereafter maturing.
 
(c)         Effective upon execution of this Agreement and except as to
obligations created herein, each of the Sellers, for themselves and their
respective predecessors, assigns, heirs, executors, administrators and
representatives, hereby fully releases, remises, acquits and forever discharges
LJCI and its affiliates, predecessors and successors, together with its past and
present officers, directors, shareholders, representatives, employees,
consultants, attorneys, fiduciaries, and assigns from any and all claims,
demands, actions, losses, judgments, debts, covenants, executions, liabilities,
obligations and expenses of any kind or nature arising out of any acts,
omissions, liabilities, transactions, transfers, happenings, violations,
promises, facts or circumstances arising out of, related to or described in the
Sale Agreement, the Transaction Documents and the underlying related
transactions, whether or not now known or suspected or

 
- 2 -

--------------------------------------------------------------------------------

 
 
claimed, whether in law, admiralty, arbitration, administrative, equity or
otherwise, and whether accrued or hereafter maturing.
 
(d)         Effective upon execution of this Agreement and except as to
obligations created herein, the Company, for itself and its past and present
shareholders, officers, employees, predecessors-in-interest, successors
in-interest, assigns, administrators, parent company, sister-company, and
representatives, hereby fully releases, remises, acquits and forever discharges
LJCI and its affiliates, predecessors and successors, together with its past and
present officers, directors, shareholders, representatives, employees,
consultants, attorneys, fiduciaries, and assigns, from any and all claims,
demands, actions, losses, judgments, debts, covenants, executions, liabilities,
obligations and expenses of any kind or nature arising out of any acts,
omissions, liabilities, transactions, transfers, happenings, violations,
promises, facts or circumstances arising out of, related to or described in the
Sale Agreement, the Transaction Documents and the underlying related
transactions, whether or not now known or suspected or claimed, whether in law,
admiralty, arbitration, administrative, equity or otherwise, and whether accrued
or hereafter maturing.
 
4.           Section 1542 Waiver:  Each Party to this Agreement acknowledges and
affirms that it is familiar with Section 1542 of the California Civil Code,
which provides that:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Each Party knowingly and voluntarily waives the provisions of Section 1542 of
the California Civil Code, as against each Party released hereby, and
acknowledges and agrees that this waiver is an essential and material term of
this settlement which led to this Agreement, and that without such waiver, the
settlement reflected in this Agreement would not have been entered into.  Each
Party acknowledges that such Party may have sustained damages, losses, costs or
expenses that are presently unknown or unsuspected, arising out of, or relating
to, or otherwise in connection with the action, and that such damages, losses,
costs, or expenses as may have been sustained may give rise to additional
damages, losses, costs or expenses in the future that are each being released
under this Agreement.  Each Party further acknowledges the significance and
consequence of the release and the specific waiver of Section 1542 of the
California Civil Code.
 
5.           No Admission of Liability: The Parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of disputed claims
and is made to buy peace and for no other reason.  No action taken by the
Parties hereto either previously or in connection with this Agreement shall be
deemed or construed to be an admission of the truth or falsity of any claims
heretofore made, or an acknowledgement or admission by any Party of any fault or
liability whatsoever to the other Parties or third parties.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.           Authority:  The Parties represent and warrant that the undersigned
individuals have the authority to act on behalf of the signing Party and have
the authority to bind that Party, and all that may claim through it, to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignment or equity or otherwise of or
against any of the claims or causes of action released herein.
 
7.           Representation:  The Parties represent and warrant that they have
each had an opportunity to consult with an attorney, and have carefully read and
understand the scope and effect of the provisions of this Agreement.  No Party
has relied upon any representations or statements made by any other Party, which
are not specifically set forth in this Agreement.  Each of the Parties warrant
and represent that in executing this Agreement, such Party has relied on legal
advice from the attorney of its choice, that the terms of this release and its
consequences have been completely read and explained to such Party by that
attorney, and that such Party fully understands the terms of this Agreement.
 
8.           No Prior Assignment Indemnity.  The Parties represent and warrant
that they are the sole and lawful owner of all right, title and interest in and
to every claim and other matter which each purports to release herein, and that
such Party has not hereto assigned or transferred, or purported to assign or
transfer, to any person or entity any right, title or interest in any such claim
or other matter herein released.  In the event that any Party shall have
assigned and transferred, or purported to assign or transfer, any claim or other
matter herein released, such Party shall indemnify, defend and hold harmless the
other Parties from and against any loss, cost, or claim or expense (including,
but not limited to, all costs related to defense of any action including
reasonable attorneys’ fees) based upon, arising out of or occurring as a result
of any such claim or assignment to transfer.
 
9.           Survival of Warranties.  The representations and warranties
contained in this Agreement are deemed to and do survive the execution hereof.
 
10.         No Right to Rescission:  The Parties represent and warrant that they
have conducted all necessary investigations and have consulted with counsel and
are not relying on any representations, except those contained in this Agreement
and the Parties assume the risk of any untruths regarding any matters upon which
they have relied and forever waive any rights to rescind this Agreement and the
sole remedy for the Parties is to enforce the terms of this Agreement.
 
11.         Severability:  In the event that any provision hereof becomes
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
illegal provision.
 
12.         Entire Agreement: This Agreement represents the entire agreement and
understanding between the Parties, and represents the complete, final and
exclusive embodiment of their agreement concerning the matters set forth in the
Recitals.  Further, this Agreement shall supersede and replace any and all prior
and contemporaneous agreements, representations and understandings regarding the
subject of this Agreement.  Notwithstanding the provisions of
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

California Evidence Code Section 1152, this Agreement is admissible for purposes
of enforcement.
 
13.         Modifications.  This Agreement may not be amended, canceled, revoked
or otherwise modified except by written agreement subscribed by the Parties to
be charged with such modification.
 
14.         Governing Law, Exclusive Jurisdiction:  This Agreement shall be
governed by the laws of the State of California, including all matters of
construction, validity, performance, and enforcement and without giving effect
to the principles of conflict of laws. By signing this Agreement, the Parties
hereby agree and submit to the jurisdiction of the courts in the downtown branch
of the courts of San Diego County, California.  Each of the Parties consents to
the exclusive jurisdiction of the federal courts whose districts encompass any
part of the City of San Diego or the state courts of the State of California
sitting in the City of San Diego in connection with any dispute arising under
the terms of this Agreement and the transactions contemplated herein.  Each
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may effectively do so, any defense of an inconvenient forum or improper venue to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.  Each Party
irrevocably and unconditionally consents to the service of any and all process
in any such action or proceeding in such courts by the mailing of copies of such
process by registered or certified mail (return receipt requested), postage
prepaid, at its address specified in Section 15 of this Agreement.  Each Party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
15.         Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the Party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
 
Material Technologies, Inc.
11661 San Vicente Blvd., Suite 707
Los Angeles, CA  90049
Telephone:    (310) 208-5589
Facsimile:       (310) 473-3177
 
If to Brunette, to:
 
Robert A. Brunette
____________________________
____________________________
Telephone:     ____________________________
Facsimile:       ____________________________
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
If to Hill, to:
 
Hassel (Bud) Hill, Jr.
____________________________
____________________________
Telephone:     ____________________________
Facsimile:       ____________________________
 
If to Mitchell, to:
 
Barry Mitchell
____________________________
____________________________
Telephone:     ____________________________
Facsimile:       ____________________________
 
If to LJCI, to:
 
La Jolla Cove Investors, Inc.
1150 Silverado Street, Suite 220
La Jolla, California 92037
Telephone:     858-551-8789
Facsimile:        858-551-8779
 
Each of the Parties may change its foregoing address by notice given pursuant to
this Section 15.
 
16.         Counterparts:  This Agreement may be executed in counterparts each
counterpart shall have the same force and effect as an original and constitute
an effective, binding agreement on the part of each of the undersigned.  This
Agreement may be transmitted by facsimile or otherwise.
 
17.         No Construction Against the Drafter:  This Agreement shall be deemed
jointly drafted and written by all parties to it and shall not be construed or
interpreted against any particular Party, regardless of which Party or counsel
originated or drafted any portion of it.
 
18.         Enforcement of Settlement:  In the event of any litigation to
enforce the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, as well as to such costs as may be awardable to the
prevailing party by rule or statute in the court in which the action is brought.
 
19.         No Implied Waiver:  No action or failure to act shall constitute a
waiver of any right or duty afforded under this Agreement, nor shall any action
or failure to act constitute an approval of, or acquiescence in, any breach,
except as may be specifically agreed in writing.  Waiver of any on provision
herein shall not be deemed to be a waiver of any other provision herein.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
La Jolla Cove Investors, Inc.
 
By:  /s/ Travis W. Huff                           
Name: Travis W. Huff
Title: Portfolio Manager
 
 
Material Technologies, Inc.
 
By:  /s/ Robert M. Bernstein                 
Name:  Robert M. Bernstein
Title:  Chief Executive Officer
 
 
/s/ Robert A. Brunette                           
Robert A. Brunette
 
 
/s/ Hassel Hill Jr,                                     
Hassel (Bud) Hill, Jr.
 
 
/s/ Barry Mitchell                                   
Barry Mitchell
 
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
